DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 3/31/2020.
Claims 1-29 are pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 1-29 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 1, 15 and 29
The closest prior arts are:
Saluja et al. (“Assessing Quality by Anti-pattern Detection in Web Services”) describe that correct and accurate code smell definitions are the primitive backbone step for antipattern detection…When A is true, it means the conditions of anti-pattern detection is met. A rule can be either a singleton rule or a complex rule. The assigned metric values can be either ordinal or numerical…The rules were used to detect two antipatterns BLOB and Swiss Army Knife… (see page 51).
Maiga et al. (“Support Vector Machines for Anti-pattern Detection”) teaches SVMDetect, a novel approach to detect anti-patterns, based on a machine learning technique support vector machines. Indeed, through an empirical study involving three subject systems and four anti-patterns, we showed that the accuracy of SVMDetect is greater than of DETEX when detecting anti-patterns occurrences on a set of classes. Concerning, the whole system, SVMDetect is able to find more anti-patterns occurrences than DETEX (see at least the Abstract).
Picha et al. (“Software Process Anti-pattern Detection in Project Data”) teaches a method of detecting process and PM anti-patterns in project data which can be used to warn software development teams about a potential threat to the project, or to conduct more general studies on the impact of AP occurrence on project success and product quality. We previously published a concept for the data mining and analysis toolset distinct from other research approaches and related work. Based on this toolset, we devised a formalized basis for our detection method in the form of standardized AP description template and a model for pattern operationalization over project data extracted from ALM tools. The main contribution of this paper is the general method for AP operationalization taking the description template as a starting point, discussed together with its potential limitations. We performed an initial validation of the method on data from student projects, using an AP we encountered in practice called “Collective Procrastination” which we also describe in this paper together with its detailed formal operationalization (see at least the abstract).
Kumar et al. (“An Empirical Analysis on Web Service Anti-Pattern Detection using a Machine Learning Framework”) teaches an empirical analysis of 4 data sampling techniques to encounter the class imbalance problem, 5 feature ranking techniques to identify the most informative and relevant features and 8 machine learning algorithms for predicting 5 different types of anti-patterns on 226 real-world web-services across several domains (see at least the Abstract).
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claims 1, 15 and 29:
“wherein the anti-pattern detection models are applied for determining a correlation between one or more syntax patterns of the application source code and the anti-patterns detection models; detect anti-patterns associated with the one or more syntax patterns of the application source code based on the pre-defined set of rules and the anti-patterns detection models, wherein the detected anti-patterns represent unique anti-patterns”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191